*312ON REHEARING.
COLEMAN, Justice.
On application for rehearing appellants make known to us that the register now holds on deposit the sum of $28,209.68 pursuant to the decree of the circuit court in this cause, and that the only unpaid liens or charges now outstanding against said sum are a charge for $7,500.00 in attorneys’ fees awarded to appellee and a charge for the costs in this case. The register makes certificate to the effect stated above.
On original deliverance we were not aware that any of the funds with which this case is concerned remained in the hands of the register. As stated above, it now appears to us that the register holds on deposit approximately $20,000.00 which will be available to pay any additional attorney’s fee, penalty, and interest to which appellee may be entitled in the event the decree appealed from is affirmed. Sufficient funds being already in the hands of the register to provide for the contingencies mentioned, no reason exists to require appellants to deposit an additional $7,500.00 with the register.
Accordingly, the application for rehearing is granted and the judgment of this court is modified by vacating the order that appellants pay $7,500.00 to the register, and the motion to dismiss the appeal on the ground that appellants have received the money awarded to them is denied unconditionally. The cause will stand for oral argument in the regular order.
Application for rehearing granted.
Opinion extended.
Order requiring appellants to pay $7,500.00 to register vacated. •
Motion to dismiss denied.
HEFLIN, C. J., and MERRILL, HAR-WOOD, MADDOX, McCALL, FAULKNER and JONES, JJ.,. concur.
BLOODWORTH, J., not sitting.